Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 52-66 are currently pending and are under examination.
Benefit of priority is to May 2, 2014.

Claim 52 is objected to because of the following informalities:  
Claim 52 refers to the transmembrane MspA pore and the target polynucleotide, yet in Claim 54 b) and c) to simply “polynucleotide” and “transmembrane pore”.
  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 is drawn to a method of characterizing a target polynucleotide in which a transmembrane MspA pore AND the polynucleotide binding protein are modified at their interaction surfaces. Yet Claim 64 states that the polynucleotide binding protein is a Dda helicase OR a modified Dda helicase, when the limitations of Claim 52 state that the polynucleotide binding protein (that is the Dda helicase) must be modified. 



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 52-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,443,097. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both sets of claims are drawn to:
 A method of characterizing a target polynucleotide, comprising: 
(a) providing a transmembrane pore and a polynucleotide binding protein; 
(b) contacting the transmembrane pore and polynucleotide binding protein provided in (a) with the target polynucleotide such that the polynucleotide binding protein controls the movement of the polynucleotide with respect to the transmembrane pore; and
(c) taking one or more electrical or optical measurements as the polynucleotide moves with respect to the transmembrane pore.
Both sets of claims are drawn to:
 A method of characterizing a target polynucleotide, comprising: 
providing a transmembrane pore and a polynucleotide binding protein, wherein
a part of the polynucleotide binding protein which interacts with the transmembrane pore has been modified and a part of the transmembrane pore which interacts with the polynucleotide binding protein has been modified, wherein the modification of the polynucleotide binding protein comprises an amino acid substitution, insertion, or deletion relative to an unmodified polynucleotide binding protein, and 
wherein 
the modification of the transmembrane pore comprises an amino acid substitution, insertion, or deletion relative to an unmodified transmembrane pore.
(b) contacting the transmembrane pore and polynucleotide binding protein provided in (a) with the target polynucleotide such that the polynucleotide binding protein controls the movement of the polynucleotide with respect to the transmembrane pore; and
(c) taking one or more electrical or optical measurements as the polynucleotide moves with respect to the transmembrane pore.
The difference is that Instant Claim 52 provides the further limitation that the transmembrane pore be MspA, which instant Claims 63 and 65 specify the modifications which are also found in patent Claims 2-8, and that the polynucleotide binding protein be a helicase with specific modifications is found in instant Claims 57 and 59-64 and patent Claims 9 and 10. 




Claim 52-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,884,432. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both sets of claims are drawn to:
 A method of characterizing a target polynucleotide, comprising: 
providing a transmembrane pore and a polynucleotide binding protein, wherein
a part of the polynucleotide binding protein which interacts with the transmembrane pore has been modified and a part of the transmembrane pore which interacts with the polynucleotide binding protein has been modified, wherein the modification of the polynucleotide binding protein comprises an amino acid substitution, insertion, or deletion relative to an unmodified polynucleotide binding protein (patent Claims 1 and 11), and 
wherein 
the modification of the transmembrane pore comprises an amino acid substitution, insertion, or deletion relative to an unmodified transmembrane pore (patent Claim 16).
(b) contacting the transmembrane pore and polynucleotide binding protein provided in (a) with the target polynucleotide such that the polynucleotide binding protein controls the movement of the polynucleotide with respect to the transmembrane pore; and
(c) taking one or more electrical or optical measurements as the polynucleotide moves with respect to the transmembrane pore.
The difference is that Instant Claim 52 provides the further limitation that the transmembrane pore be MspA, which limitation is found in the patent specification. The modifications to the polynucleotide binding protein found in instant Claims 63 and 65 are also found in patent Claims 2-9, 12-14, and 17-20. 

Art of record:
Butler et al. (IDS and PTO-892 to provide the reference in the file); 2008; Single-molecule DNA detection with an engineered MspA protein nanopore. PNAS 105(52): 20647-20652).
Butler et al. teach DNA sequencing in which ssDNA molecules are attached to a neutravidin anchor at its 5’ end and a heterologous 15 nt long complementary sequence on its 3’ end. The ssDNA was treaded into the M1MspA pore in a 180mV environment.(para. bridging pages 20649-20650) The M1MspA is WT MspA having mutations D9ON/D91N/D93N (page 20648, left col., para. 1). Butler et al. also teach the use of M2MspA having mutations D9ON/D91N/D93N/D118R/D134R/E139K (page 20651, left col., para. 1). Butler et al. do not teach to modify the neutravidin anchor at any surface that interacts with MspA.
The art is crowded with methods to sequence (for example) polynucleotides using the MspA pore, with many art references being by the inventors and assignee Oxford Nanopore Technologies. The modification of the polynucleotide binding protein does not appear to be taught in the prior art.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656